Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the features of the claim lack antecedent basis and should be dependent from claim 6 instead of claim 5 to establish proper antecedent basis.
Regarding claim 8, the limitation “a second sealing flange extending from an outer surface of the lower housing and positioned below the second sealing flange”. It is unclear how the second sealing flange can be positioned below itself.
Regarding claim 9, the limitation “a seal” is indefinite. It is unclear if the seal is the same as the “second sealing feature” or “sealing feature” as previously recited or not. For examination purposes it is construed as “a second seal”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2008/0008979).
Regarding claim 2, Thomas discloses an oral irrigator comprising : a handle (15) fluidly connected to a reservoir (45); and a tip latch assembly connected to the handle comprising a latch (350) with an integrally formed biasing structure (380) and at least one prong (the end of 350 towards 25 forms a prong) selectively movable from an engaged position to a disengaged position ([0081], “ the nozzle release button 25 is depressed against the biasing force of the spring 380, which causes the collar 350 to shift out of engagement with the groove 370”); and a tip release button (25) engaging at least one surface of the latch ([0081], “nozzle release button 25 is coupled to a collar 350”); wherein a force on the tip release button causes the tip release button to exert a force against the at least one surface of the latch, overcoming a biasing force exerted by the biasing structure and causing the at least one prong to move from the engaged position to the disengaged position ([0081]); and when the force is removed from the tip release button, the biasing structure exerts the biasing force on the tip release button as the at least one prong moves from the disengaged position back to the engaged position ([0081], as 25 is depressed the prong (end of 350) shifts out of engagement and when released the spring 380 moves it back into engagement ).
Regarding claim 3, wherein the latch (350) comprises a first engagement arm extending from a first end of the biasing structure (see figure below extends from 380).
Regarding claim 4, wherein the at least one prong comprises a first prong extending from the first engagement arm (see figure below) and a second prong extending from the second engagement arm (see figure below).

    PNG
    media_image1.png
    796
    841
    media_image1.png
    Greyscale

Claim(s) 5-7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokol (US 2014/0259474).
Regarding claim 5, Sokol teaches an irrigator in FIG. 8 comprising: a body comprising a front shell (118) and a rear shell (111) connected together to define a cavity (components concealed within the cavity formed between the two); an interior housing (124/129) received within the cavity (formed in the housing cavity); a control assembly (134) connected to an outer surface of the interior housing ([0073]) and positioned between an interior surface of the rear shell and the interior housing ([0073] and shown in FIG. 8); and a first sealing member (135) connected to the front shell and the interior housing (connected to 129 of the interior housing) and surrounds the control assembly (surrounds the control assembly as 135 seals the cavity which the control assembly is disposed (between 124/129 and 118/111).
Regarding claim 6, wherein: the interior housing comprises a first sealing flange extending from the outer surface (see figure below), wherein the control assembly is surrounded by the first sealing flange (as the flange seals the cavity that contains the control assembly 134 with 135) and the first sealing member is positioned around the first sealing flange (see figure below); and the front shell (118) comprises a first sealing feature (see figure below) extending from the interior surface (see figure below); wherein the first sealing feature fits around the first sealing flange and the first sealing member to define a first water proof compartment (see figure below, [0073], “coil seal 135”…”to prevent water”).
Regarding claim 7, wherein the interior housing (124/129) comprises an upper housing (129) and a lower housing (124), wherein the first sealing flange extends from an outer surface of the upper housing (see figure below).


    PNG
    media_image2.png
    728
    757
    media_image2.png
    Greyscale


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2008/0008979) in view of Fan (US 2013/0025394).
Regarding claim 1, Thomas teaches an oral irrigator in FIGS 1-13 comprising : a reservoir (45); a tip (20) fluidly connected to the reservoir ([0064]); a motor (70) having a drive shaft (shaft of 150 shown to protrude in FIG. 13); a pump (75) fluidly connected to the reservoir and the tip, the pump comprising: a pump body (115/118) including a pump inlet (105) fluidly connected to the reservoir and a pump outlet (130) fluidly connected to the tip; a pinion gear (150) placed on the drive shaft ([0067]) and including a plurality of pinion gear teeth that curve along their length (as shown in FIG. 13 to engage with the teeth of gear 155); a driven gear (155) including a plurality of driven gear teeth that mesh with the pinion gear teeth ([0067]);  a connecting rod (170) eccentrically connected (FIG. 13 shows 170 to be eccentrically connected (not centered) to 155/160) to the driven gear (155); a piston (165/120) connected to a first end of the connecting rod (170) and received within the pump body ([0067], “piston 120 within the cylinder 115”); wherein movement of the drive shaft of the motor causes the pinion gear to rotate, which causes the driven gear to rotate, translating the connecting rod and moving the piston laterally within the pump body to pull fluid from the reservoir and push the fluid to the tip ([0067]).
Thomas fail(s) to teach wherein the pinion gear teeth and driven gear teeth are spiral gears with beveled edges.
However, Fan discloses corresponding pinion/ drive gear teeth (as shown in FIG. 6) which are spiral beveled gears ([0028], “spiral bevel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Thomas, by requiring wherein the pinion gear teeth and driven gear teeth are spiral gears with beveled edges, as taught by Fan, for the purpose of increasing drive transmission at a desired angle.
Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 2003/0162146) in view of Schmid (US 2011/0247156).
Regarding claim 11, Shortt discloses an oral irrigation assembly in FIGS. 1-5 comprising: an oral irrigator (2) comprising a housing (3); at least one rechargeable battery (40) received within the housing ([0062], “rechargeable battery 40…battery 40 may be positioned…within the lower handle housing”); at least one housing magnet (44, [0062], “coil/magnet 44”) connected to the housing; and a charging unit (100) selectively connectable to the housing of the oral irrigator ([0062]) and configured to provide a charge to the at least one rechargeable battery ([0062]).
Shortt fail(s) to teach at least one charger magnet connected to the charging unit; wherein the at least one housing magnet and the at least charger magnet cooperate to removable connect the charging unit to the housing of the oral irrigator.
However, Schmid teaches a charging base and oral care housing in FIGS. 1-4 which are connected via a housing magnet and a charging station magnet which connect the two components ([0061], “magnetic holding means 11 acting between the toothbrush 2 and the base station 7 may be provided”…[0062], “may be charged inductively from the base base 7…”the stand magnet is embodied such that it encloses the induction coils for electromagnetic coupling” and can be either placed in the housing or the stand.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shortt, with one charger magnet connected to the charging unit,  with at least one housing magnet and the at least charger magnet cooperate to removable connect the charging unit to the housing of the oral irrigator, as taught by Schmid, for the purpose of charging a handpiece.
Regarding claim 15, Shortt discloses the claimed invention substantially as claimed as set forth above. Shortt further discloses wherein the charging unit generally conforms to the shape of the oral irrigator body ([0060] and shown in FIG. 3).

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 2003/0162146) in view of Schmid (US 2011/0247156), and further in view of Kunath (EP 2,621,050 A1).
Regarding claim 12, Shortt/Schmid discloses the claimed invention substantially as claimed as set forth above.
Shortt/Schmid fail(s) to teach wherein: the oral irrigator comprises a secondary charging coil; and the charging unit comprises a primary charging coil, wherein at least one of the secondary charging coil or the primary charging coil include a plurality of twisted copper wires.
However, Schmid teaches two coils in the handpiece and charging station [0062], “may be charged inductively from the base base 7…”the stand magnet is embodied such that it encloses the induction coils for electromagnetic coupling” and can be either placed in the housing or the stand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shortt/Schmid, with a secondary charging coil, the charging unit comprises a primary charging coil, and at least one of the secondary charging coil or the primary charging coil include a plurality of twisted copper wires, as taught by Schmid, for the purpose of having inductance for charging between the two components.
However, Shortt/Schmid fails to teach wherein the coils are a plurality of twisted copper wires.
However, Kunath teaches wherein the coils are a plurality of twisted copper wires ([0036], “copper wire”…”charger coil” as the copper wire forms a coil it is construed to be twisted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shortt/Schmid, with coils having a plurality of twisted copper wires, as taught by Kunath, for the purpose of providing inductive material for charging.
Regarding claim 13, Shortt/Schmid discloses the claimed invention substantially as claimed as set forth above.
Shortt/Schmid fail(s) to teach wherein the charging unit is made of plastics.
However, Kunath teaches a charging unit (13) can me made of plastic ([0027], “body 13 which may be made from plastic”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shortt/Schmid, with a charging unit made of plastics, as taught by Kunath, for the purpose of providing a heat resistant material.
Regarding claim 14, Shortt/Schmid discloses the claimed invention substantially as claimed as set forth above.
Shortt/Schmid fail(s) to teach wherein the charging unit includes a plurality of cooling grooves defined in a side of a housing of the charger unit.
However, Kunath teaches a charging unit (13) with a plurality of cooling grooves (10, FIG.1 shows a plurality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shortt/Schmid, with the charging unit including a plurality of cooling grooves defined in a side of a housing of the charger unit, as taught by Kunath, for the purpose of providing air flow for cooling to the device.
Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW S FOLGMANN/               Examiner, Art Unit 3772              

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772